

115 HR 2019 IH: To amend the Bipartisan Budget Act of 2018 to include certain services in the definition of critical services for purposes of repair, restoration, and replacement of damaged facilities.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2019IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Miss González-Colón (for herself and Ms. Plaskett) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Bipartisan Budget Act of 2018 to include certain services in the definition of critical services for purposes of repair, restoration, and replacement of damaged facilities.1.Repair, restoration, and replacement of damaged facilitiesSection 20601 of the Bipartisan Budget Act of 2018 (Public Law 115–123) is amended by inserting , and including, for purposes of this section, solid waste management, stormwater management, public housing, transportation infrastructure, and medical care, before for the duration. 